                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



IN RE: STRYKER LFIT V40 FEMORAL HEAD                    ♦
PRODUCTS LIABILITY LITIGATION                           *
                                                                MDLNo. 17-md-2768-IT


This Document Relates To:


RODNEY V. TEELE,
    Plaintiff,                                                  Case No. 19-cv-11135


                        V.



HOWMEDICA OSTEONICS CORP.,
        Defendant.



                             Order Terminating Civil Action 19-cv-l 1135


                                             May 28, 2019

TALWANI, D.J.

        Plaintiff Rodney V. Teele, through counsel, has dismissed his complaint with prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii). Accordingly, his civil action (Case

No. 19-cv-l 1135) is terminated. The clerk shall transmit a copy of this order to the Clerk of the

Judicial Panel on Multidistrict Litigation to alert the Clerk that this action, originally filed in this

District, has now been terminated.

        IT IS SO ORDERED.



                                                        Tjnited States District Judge
